                                                                                                                          Case 2:19-cv-02036-RFB-DJA Document 5 Filed 12/16/19 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Stacy H. Rubin
                                                                                                                        Nevada Bar No. 9298
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 rubins@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        Smith-Palluck Associates Corp.,
                                                                                                                      8 d/b/a Las Vegas Athletic Clubs

                                                                                                                      9
                                                                                                                                                UNITED STATES DISTRICT COURT
                                                                                                                     10
                                                                                                                                                       DISTRICT OF NEVADA
                                                                                                                     11
                                                                                                                          GUILLERMINA BARRADAS,                      CASE NO. 2:19-cv-02036-RFB-DJA
                                                                                                                     12
                                                                                                                                 Plaintiff,                        STIPULATION AND ORDER TO
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                            EXTEND TIME FOR DEFENDANT TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                          v.                                       RESPOND TO PLAINTIFF’S
                                                                                                                     14                                            COMPLAINT
                                                                                                                        SMITH-PALLUCK ASSOCIATES CORP.
                                                                                                                     15 d/b/a LAS VEGAS ATHLETIC CLUB,
                                                                                                                                                                   (First Request)
                                                                                                                     16          Defendants.

                                                                                                                     17

                                                                                                                     18          Plaintiff Guillermina Barradas (“Plaintiff”) and Defendant Smith-Palluck

                                                                                                                     19 Associates Corp., d/b/a Las Vegas Athletic Clubs (“LVAC”)1 stipulate and agree that

                                                                                                                     20 LVAC has up to and including January 24, 2020, to respond to Plaintiff’s Complaint

                                                                                                                     21 (ECF No. 1), to provide additional time to investigate Plaintiff’s allegations and for

                                                                                                                     22 LVAC to prepare a response.

                                                                                                                     23

                                                                                                                     24                           [Continued on the following page.]
                                                                                                                     25

                                                                                                                     26

                                                                                                                     27
                                                                                                                        1 By filing this Stipulation, LVAC is not waiving any defense, affirmative or
                                                                                                                     28 otherwise, it may have in this matter.


                                                                                                                          DMWEST #39564414 v1
                                                                                                                          Case 2:19-cv-02036-RFB-DJA Document 5 Filed 12/16/19 Page 2 of 2



                                                                                                                      1          This is the first request for an extension, and it is made in good faith and not

                                                                                                                      2 for purposes of delay.

                                                                                                                      3          DATED this 16th day of December, 2019.

                                                                                                                      4 KNEPPER & CLARK LLC                              BALLARD SPAHR LLP
                                                                                                                      5 By: /s/ Miles N. Clark                           By: /s/ Joel E. Tasca
                                                                                                                           Matthew I. Knepper, Esq.                         Joel E. Tasca, Esq.
                                                                                                                      6    Nevada Bar No. 12796                             Nevada Bar No. 14124
                                                                                                                           Miles N. Clark, Esq.                             Stacy H. Rubin, Esq.
                                                                                                                      7    Nevada Bar No. 13848                             Nevada Bar No. 9298
                                                                                                                           5510 So. Fort Apache Road                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      8    Suite 30                                         Las Vegas, Nevada 89135
                                                                                                                           Las Vegas, NV 89148
                                                                                                                      9                                                  Attorneys for Defendant Smith- Palluck
                                                                                                                           David H. Krieger, Esq.                        Associates Corp., d/b/a Las Vegas
                                                                                                                     10    Nevada Bar No. 9086                           Athletic Club
                                                                                                                           George Haines, Esq.
                                                                                                                     11    Nevada Bar No. 9411
                                                                                                                           Shawn Miller, Esq.
                                                                                                                     12    Nevada Bar No. 7825
                                                                                                                           HAINES & KRIEGER, LLC
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13    8985 S. Eastern Avenue, Suite 350
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                           Henderson, Nevada 89123
                                                                                                                     14
                                                                                                                        Attorneys for Plaintiff Jose Renteria
                                                                                                                     15

                                                                                                                     16                                           ORDER
                                                                                                                     17                                           IT IS SO ORDERED:
                                                                                                                     18
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                                     19
                                                                                                                                                                  DATED: December 17, 2019
                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #39564414 v1                        2
